Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/03/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claims 1, 16, and 20.  The examiner respectfully disagrees.  Bai et al. (figures 3-4) discloses a display panel as claimed including wherein the array substrate comprises a second base substrate, a driving pixel array (between gate lines 701 and date lines 702; figure 3) on the second base substrate corresponding to the CF pixel array of the CF substrate, the driving pixel array comprises open areas for display, and non-display areas among the open areas (between black matrix 10), the open areas of the driving pixel array respectively correspond to the CF pixel units, and orthographic projections of the image sensors on the second base substrate are fall within the non-display areas of the driving pixel array.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 12-16, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (CN104570449)
Regarding claim 9, Bai et al. (figures 3-4) discloses a display panel, comprising the CF substrate and an array substrate opposite to and assembled with the CF substrate (2 and 8), wherein the CF substrate comprises:  
a first base substrate; 
a CF pixel array (4) provided on the first base substrate and including CF pixel units in an array; and 
image sensors (10) on the CF pixel array, the image sensors are provided to correspond to at least part of CF pixel units, and configured to receive light travelling through the CF pixel units for imaging; and 
wherein the array substrate comprises a second base substrate, a driving pixel array (between gate lines 701 and date lines 702; figure 3) on the second base substrate corresponding to the CF pixel array of the CF substrate, the driving pixel array comprises open areas for display, and non-display areas among the open areas (between black matrix 10), the open areas of the driving pixel array respectively correspond to the CF pixel units, and orthographic projections of the image sensors on the second base substrate are fall within the non-display areas of the driving pixel array.
Regarding claim 10, Bai et al. (figures 3-4) discloses wherein the image sensors are provided between the base substrate of the CF substrate and the array substrate (9).
Regarding claim 12, Bai et al. 
Regarding claim 13, Bai et al. (figures 3-4) discloses a display device, comprising a display panel, wherein the display panel comprises:
a CF substrate and an array substrate opposite to and assembled with the CF substrate (2 and 8), wherein the CF substrate comprises:  
a first base substrate; 
a CF pixel array (4) provided on the first base substrate and including CF pixel units in an array; and 
image sensors (10) on the CF pixel array, the image sensors are provided to correspond to at least part of CF pixel units, and configured to receive light travelling through the CF pixel units for imaging; and 
wherein the array substrate comprises a second base substrate, a driving pixel array (between gate lines 701 and date lines 702; figure 3) on the second base substrate corresponding to the CF pixel array of the CF substrate, the driving pixel array comprises open areas for display, and non-display areas among the open areas (between black matrix 10), the open areas of the driving pixel array respectively correspond to the CF pixel units, and orthographic projections of the image sensors on the second base substrate are fall within the non-display areas of the driving pixel array.
Regarding claim 14, Bai et al. (figures 3-4) discloses executing a photographing operation by using the image sensors during the non-display operation of the display panel.
 The limitations "executing a photographing operation by using the image sensors during the non-display operation of the display panel" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 15, Bai et al. (figures 3-4) discloses wherein the display device further includes a backlight; and the operation method further comprises: turning off the backlight during the photographing operation.
The limitations "the operation method further comprises: turning off the backlight during the photographing operation" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 16, Bai et al. (figures 3-4) discloses a method of manufacturing a display panel, comprising: 
providing a CD substrate and an array substrate (2 and 8) opposite to and assembled with the CF substrate;
the CF substrate comprises a first base substrate (2); 
forming a CF pixel array (4) on the first base substrate, the CF pixel array including CF pixel units arranged in an array; and 
forming image sensors (10) on the CF pixel array, the image sensors corresponding to at least part of the CF pixel units and configured to receive light travelling through the CF pixel units for imaging,
wherein the array substrate comprises a second base substrate, a driving pixel array (between gate lines 701 and date lines 702; figure 3) on the second base substrate corresponding to the CF pixel array of the CF substrate, the driving pixel array comprises open areas for display, and non-display areas among the open areas (between black matrix 10), the open areas of the driving pixel array respectively correspond to the CF pixel units, and orthographic projections of the image sensors on the second base substrate are fall within the non-display areas of the driving pixel array. 
Regarding claim 20, Bai et al. (figures 3-4) discloses wherein the forming of the image sensors on the CF pixel array includes: providing the image sensors on a support substrate; and fixing the support substrate on the CL pixel array (8).
Regarding claim 25, Bai et al. (figures 3-4) discloses a support substrate (5), wherein the image sensors are provided on the support substrate, and the support substrate is fixed on the CF pixel array.  
Regarding claim 26, Bai et al. (figures 3-4) discloses wherein the image sensors include imaging pixel units; and the imaging pixel units are in one-to-one correspondence with the CF pixel units (RGB).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN104570449) in view of Ryu (US 2006/0145223).
Regarding claim 17, Bai et al. discloses the limitations as shown in the rejection of claim 16 above.  However, Bai et al. is silent regarding wherein the forming of the image sensors on the CF pixel array includes forming the image sensors on the CF pixel array by a semiconductor Ryu (figure 6) teaches wherein the forming of the image sensors on the CF pixel array includes forming the image sensors on the CF pixel array by a semiconductor process (see at least paragraphs 0053-0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process as taught by Ryu in order to achieve an image sensor capable of coinciding focusing lengths of individual colors with different wavelengths. 
Regarding claim 18, Ryu (figure 6) teaches wherein the forming of the image sensors on the CF pixel array includes: forming a first protective layer at least covering the CF pixel array; and forming the image sensors on the first protective layer by a semiconductor process.  
Regarding claim 19, Ryu (figure 6) teaches forming a second protective layer covering the CF pixel array and the image sensors (600, 601, 607).  
Regarding claim 21, Ryu (figure 6) teaches a first protective layer at least covering the CF pixel array (606), the image sensors (602) being provided on the first protective layer (604).
Regarding claim 22, Ryu (figure 6) teaches wherein the first protective layer is a single-layer structure or a multi-layer structure including silicon nitride, silicon oxide, or, silicon oxynitride (see at least paragraph 0041).  
Regarding claim 23, Ryu (figure 6) teaches a second protective layer (600, 601, 607) covering the CF pixel array and the image sensors on the CF pixel array.  
Regarding claim 24, Ryu (figure 6) teaches wherein material of the second protective layer is resin material (see at least claim 3).  
Regarding claim 27, Ryu (figure 6) teaches wherein the CF pixel units include red pixel units, green pixel units, blue pixel units, yellow pixel units, cyan pixel units, and magenta pixel units (see at least paragraph 0012).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871